Order, Supreme Court, New York County (Arlene D. Goldberg, J.), entered on or about August 5, 2005, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The People met their burden of establishing, by clear and convincing evidence, the three risk factors that defendant challenges on appeal. The court based its findings concerning the underlying facts of defendant’s conviction on “reliable hearsay evidence” (Correction Law § 168-n [3]; see also People v Dort, 18 AD3d 23, 25 [2005], lv denied 4 NY3d 885 [2005]). We have considered and rejected defendant’s remaining claims. Concur— Tom, J.P., Mazzarelli, Saxe, Nardelli and Kavanagh, JJ.